Title: To James Madison from James Maury, 2 March 1816
From: Maury, James
To: Madison, James


                    
                        Dear Sir,
                        
                            Liverpool
                            2d March 1816
                        
                    
                    I presented, thro’ Mr. Monroe, my thanks for the honor done me in the re-appointment of Consul for this port, for which I beg leave in this, to repeat my thanks.
                    Your draft of £204:16:4 in favor of Richard Cutts was lately presented & paid: this balances the account rendered in March 1814, but the interest accruing since & to your credit amounts to £19:9:6, and supposing it might be acceptable, I have taken upon me to send you two cheases: a Cheshire & a Gloucester, of which the bill of lading & bill of parcels are inclosed: the cost is £5:6:8, leaving a balance stil in your favour of £14:2:10¼. I hope you will receive them in good condition & with the usual improvement from the passage over the Atlantic.
                    Tobacco is stil high, tho’ considerably lower than it has been. With high respect & esteem I have the honor […] ⟨your⟩ old obliged friend
                